Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153191 & (48)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JEFFREY TRANTHAM and ALL OTHERS                                                                           Joan L. Larsen,
  SIMILARLY SITUATED,                                                                                                 Justices
            Plaintiff-Appellee/
            Cross-Appellant,
  v                                                                 SC: 153191
                                                                    COA: 322289
                                                                    Ct of Claims: 13-000162-MM
  STATE DISBURSEMENT UNIT, DEPARTMENT
  OF HEALTH AND HUMAN SERVICES, and
  OFFICE OF CHILD SUPPORT,
            Defendants-Appellants/
            Cross-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 10, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we VACATE that part of the Court of Appeals opinion holding that the $0.25
  assessment earmarked for the Attorney General’s operations fund is a tax, because the
  issue was not raised by the parties and was not necessary to its decision on the taking
  question. We further VACATE the Court of Appeals ruling remanding this case to the
  Court of Claims to develop a record on the constitutionality of the $0.25 assessment, as
  the issues identified by the panel were not raised by either party and not necessary to the
  court’s conclusion. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2016
         t0927
                                                                               Clerk